DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta.
.

     Regarding claim 1, Asai discloses an image forming apparatus comprising (paragraph 21-22; image forming apparatus 12): 
   one or more processors and one or more  memories storing program instructions, which, when being executed by the one or more processors, causes the one or more processors to (paragraph 24; CPU 20a executes program in ROM)
    generate a print image to be printed on a sheet of paper and a position correcting mark for front and back side registration (paragraph 26-27, 45-47, 59; print job (print image) printed together with position adjustment mark used for registration between front and back side printed data).
Asai discloses position correcting mark. However Asai does not disclose 
    control printing of the print image and the mark on a first side of the sheet of paper (paragraph 37; edge marks printed on first surface);
     control reading the print image and the mark from the first side and control generating of read image data; and
     detect, from the read image data, the mark on the first side using a brightness difference.
       Tanaka discloses control printing of the print image and the mark on a first side of the sheet of paper (paragraph 12-14, 22, 25-26; pattern mark added to YMCK image for printing on side of sheet);
     control reading the print image and the mark from the first side and control generating of read image data (paragraph 26, 28-30; ccd reads printed image including pattern to generate image; Fig. 6 shows first side printing); and
     detect, from the read image data, the mark on the first side using a brightness difference (paragraph 28-30; detector 505 detects pattern data based on density difference (brightness)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai as taught by Tanaka to provide detection of marks.
        The motivation to combine the references is to provide accurate detection of specific pattern mark by removing erroneous color data in read image (paragraph 7-8, 28-30).

However Asai does not disclose mark having a brightness lower than a minimum brightness of the print image.
       Beretta discloses mark having a brightness lower than a minimum brightness of the print image (paragraph 17-18, 55, 59-65; frame (mark) brightness is adjusted (612) to be darker (lower) than min brightness of image data (background) shown in Fig. 5; frame color based on adjustment of lightness; see steps 60-62; paragraph 7, 28; printed image with frame).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai as taught by Beretta to provide mark pattern at specific brightness.
        The motivation to combine the references is to provide color difference adjustment between mark type data and the image to provide discriminable difference and resulting in better detection of the mark (paragraph 5-7, 54, 63-64).




      Regarding claim 7, Asai discloses the image forming apparatus according to claim 1, wherein the position correcting mark has a point symmetrical shape (paragraph 48; cross shape mark (symmetrical)).



        Regarding claim 8, Tanaka discloses the image forming apparatus according to claim 1, wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to generate a print image and the position correcting mark for each of a plurality of pages to be printed on the first side (paragraph 12-14, 22, 25-26; pattern mark added to YMCK image for printing on side of sheet can be performed for multiple sheets), and
detect the position correcting mark printed on the first side for each of the plurality of pages printed (paragraph 26, 28-30; ccd reads printed image including pattern to generate image which can be done plurality of printed sheets; Fig. 6 shows first side printing).



      Regarding claim 10, see rejection of claim 1. Further Asai discloses a method for controlling an image forming apparatus that includes one or more processors and one or more memories storing program instructions, the method being implemented by the one or more processors when the program instructions are executed by the one or more processors, the method comprising (paragraph 21-22; image forming apparatus 12; paragraph 24; CPU 20a executes program in ROM).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of US Patent Application Publication Pub. No. US 20170109856 to Inazumi.

       Regarding claim 2, Asai discloses position correcting mark (paragraph 26-27, 45-47, 59; position adjustment mark) and print image (paragraph 26-27, 45-47, 59; print job (print image)). However Asai does not disclose the image forming apparatus according to Claim 1, wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to binarize the read image data using a binarization threshold set between the minimum brightness of the image and the brightness of the position correcting mark and detect the mark from the image data binarized. 
       Inazumi discloses wherein the program instructions, which, when being executed by the one or more processors (paragraph 181-182; CPU 31 executes program stored), further causes the one or more processors to binarize the read image data using a binarization threshold set between the minimum brightness of the image and the brightness of the position correcting mark and detect the mark from the image data binarized (paragraph 412-415; captured image (read image) is binarized using threshold value set between the two peaks in luminance value associated with area of marker and luminance value associated with background image (min luminance) for smaller luminance peak; marker is detected in binarized image ).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta as taught by Inazumi to provide detection using binarized image.
        The motivation to combine the references is to provide accurate detection of mark using adjustable threshold for binarization (paragraph 417, 418).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of US Patent Application Publication Pub. No. US 20170109856 to Inazumi further in view of US Patent Application Publication Pub. No. US 20170331984 to Akagi.
       Regarding claim 3, Asai discloses position correcting mark (paragraph 26-27, 45-47, 59; position adjustment mark) and print image (paragraph 26-27, 45-47, 59; print job (print image)) and Inazumi discloses to detect the mark in binarized image (paragraph 412-415; marker is detected in binarized image). However Asai in view of Inazumi does not disclose the image forming apparatus according to claim 2, wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to generate read line image data sequentially on a per line-of-pixels basis, a line of pixels being arranged along a second direction that is perpendicular to a first direction along which the sheet of paper is conveyed, and binarize the read line image data each time when generating the read line image data.
      Akagi discloses wherein the program instructions, which, when being executed by the one or more processors (paragraph 46; CPU executes program), further causes the one or more processors to generate read line image data sequentially on a per line-of-pixels basis (Fig. shows sequential lines of pixels of read data; paragraph 43-44, 47-48), a line of pixels being arranged along a second direction that is perpendicular to a first direction along which the sheet of paper is conveyed (paragraph 43-44, 47-48; line of pixels arranged in main scan direction (second direction) perpendicular to paper convey direction (first direction)), and binarize the read line image data each time when generating the read line image data (paragraph 53, 89; binarization of each line of pixel data from line sensor).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta further in view of Inazumi as taught by Akagi to provide binarization for line of pixels.
        The motivation to combine the references is to provide for line memory for storing image read by scanner so that whole line of pixel data can be output for processing instead of having blocks of pixels (paragraph 43-44, 47-48, 53, 89).



4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of JP H0695474 to Takekoshi.
        Regarding claim 4, Asai discloses position correcting mark (paragraph 26-27, 45-47, 59; print job (print image) printed together with position adjustment mark used for registration between front and back side printed data). However Asai does not disclose the image forming apparatus according to claim 1, wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to detect lines including the mark from a plurality of lines included in the read image data and arranged along a direction  along which the sheet of paper is conveyed, detect columns including the mark from a plurality of columns included in the read image data and arranged along a direction perpendicular to the direction along which the sheet of paper is conveyed, and detect the mark based on the lines and the columns detected by the one or more processors . 
       Takekoshi discloses wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors (paragraph 45, 65; CPU executing program in ROM) to detect lines including the mark from a plurality of lines included in the read image data and arranged along a direction  along which the sheet of paper is conveyed (paragraph 42, 80, 84, 87-88; PAT1 (mark) includes lines parallel to conveying and detected by reading means), detect columns including the mark from a plurality of columns included in the read image data and arranged along a direction perpendicular to the direction along which the sheet of paper is conveyed (paragraph 42, 80, 84, 87-88; PAT1 (mark) includes column lines perpendicular to conveying and detected by reading means),  and detect the position correcting mark based on the lines and the columns detected by the one or more processors (paragraph 42, 80, 84, 87-89; peaks in histogram correspond to the lines and column and mark detected based on this peak).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta as taught by Takekoshi to provide detection of marks based on line and column data.
        The motivation to combine the references is to provide fast and efficient accurate registration correction based on reading accurate marks (paragraph 18-20, 80-82, 117, 131).



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of JP H0695474 to Takekoshi further in view of JP 2015206843 to Matsushita further in view of US Patent Application Publication Pub. No. US 20090015606 to Mihara.
        Regarding claim 5, Takekoshi discloses the position correcting mark having been detected by the one or more processors based on the lines and the columns detected by the one or more processors (paragraph 42, 80, 84, 87-89; peaks in histogram correspond to the lines and column and mark detected based on this peak). Takekoshi discloses, further comprising: a reader configured to read the print image under the control of the one or more processors (paragraph 42, 80, 84, 87-88; print image PAT1 (mark) includes lines parallel to conveying and detected by reading means); and a conveyer configured to convey the sheet of paper to the reader (paragraph 62-63; sheet conveyed to CCD sensor). Asai discloses position correcting mark (paragraph 26-27, 45-47, 59; print job (print image) printed together with position adjustment mark used for registration between front and back side printed data)
However Takekoshi does not disclose wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to calculate a position of the mark on the sheet of paper with respect to the direction along which the sheet of paper is conveyed.
       Matsushita discloses wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to calculate a position of the mark on the sheet of paper with respect to the direction along which the sheet of paper is conveyed (paragraph 76-78; CPU 21 calculates position of patch (mark) in conveying direction and reads the printed patches).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta further in view of Takekoshi as taught by Matsushita to provide position calculation for mark data on sheet.
        The motivation to combine the references is to provide automatic reading of mark data using coordinate system of the printer and using orientation information to determine the exact location of the mark data and moving the reader to the determined position (paragraph 76-78).
However Asai does not disclose wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to calculate a position of the mark on the sheet of paper, using a reading cycle of the reader to read each line and a conveying speed of the conveyer to convey the sheet of paper.
       Mihara discloses wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to calculate a position of the mark on the sheet of paper, using a reading cycle of the reader to read each line and a conveying speed of the conveyer to convey the sheet of paper (paragraph 25, 33-35, 39-40; CPU executes program; distance in feed direction (L Length) is based on reading cycle T and speed of feeding V; mark position determined based on condition of L=(n+1)*V*T; in step 72 when mark is detected the position is calculated in feed direction).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta further in view of Takekoshi as taught by Mihira to provide mark position based on reading cycle and speed of conveying.
        The motivation to combine the references is to provide accurate determination of mark center position which can be used for detecting malfunctioning nozzle (paragraph 6-7, 44, 48-49).



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of US Patent Application Publication Pub. No. US 20210397912 to Ching.
        Regarding claim 6, Asai discloses position correcting mark (paragraph 26-27, 45-47, 59; print job (print image) printed together with position adjustment mark used for registration). However Asai does not disclose the image forming apparatus according to claim 1, wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors to estimate a position of the mark on the first side, based on layout information indicating a layout of the print image on the first side, and detect the mark from an area including the position estimated by the one or more processors. 
       Ching discloses wherein the program instructions, which, when being executed by the one or more processors, further causes the one or more processors (paragraph 55-57; programmable processors) to estimate a position of the mark on the first side, based on layout information indicating a layout of the print image on the first side (paragraph 76-78; ROI information (layout) determined from scaled image for printing on a first side for providing location of barcode mark; first location estimated), and detect the mark from an area including the position estimated by the one or more processors (paragraph 78-84; second location area estimated on printed first side and used to detect mark from scanned image).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta as taught by Ching to provide mark position estimation on printed data.
        The motivation to combine the references is to provide determination of mark data on printed sheet based on position of mark in the print image data before printing thereby simplifying detection of marks (paragraph 2-5).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2016180857 to Asai in view of JP H089147 to Tanaka further in view of US Patent Application Publication Pub. No. US 20060132871 to Beretta further in view of US Patent Application Publication Pub. No. US 20200086659 to Takahashi.
        Regarding claim 9, Asai wherein the program instructions, which, when being executed by the one or more processors (paragraph 24; CPU 20a executes program in ROM). However Asai does not disclose the image forming apparatus according to claim 1, further causes the one or more processors to perform at least adjusting a position of, changing a size increase rate of, rotation of, or changing a shape of a print image of any one of a plurality of pages printed on a second side opposite to the first side, based on the position correcting mark that is printed for each of a plurality of pages printed on the first side and is detected by the one or more processors. 
       Takahashi, further causes the one or more processors (paragraph 47; control unit) to perform at least adjusting a position of, changing a size increase rate of, rotation of, or changing a shape of a print image of any one of a plurality of pages printed on a second side opposite to the first side, based on the position correcting mark that is printed for each of a plurality of pages printed on the first side and is detected by the one or more processors (paragraph 15, 51-53, 57, 61; correction to print image size on second size for printing based on cue mark detected printed on first side; cue mark printed plural pages in Fig. 2).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Asai in view of Tanaka in view of Beretta as taught by Takahashi to provide adjustment to second side sheet based on mark information on first side.
        The motivation to combine the references is to provide correction on second side print image for elongation problems that result in streaks occurring in the conveying direction by detection of mark data on image data of first side printed to correct the streaks (paragraph 5-12).






Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140022568 to Nakaya discloses label generating system (see Abstract).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


05/21/2022